        Case 2:20-cv-01926-MMB Document 38 Filed 07/28/20 Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 Lasheena Sipp- Lipscomb, et al.
                  v.
 Einstein Physicians Pennypack Pediatrics, et       Civil Action No. 2:20-cv-01926-MMB
 al.




                            MEMORANDUM RE: MOTIONS TO DISMISS

Baylson, J.                                                                        July 28, 2020

I.     Introduction

       In this medical malpractice lawsuit, Plaintiffs allege that various Defendants rendered

substandard care while their child suffered from undiagnosed testicular torsion, resulting in their

child losing a testicle. See generally ECF 1 (Compl.).

       Now before the Court are three partial motions to dismiss. All three motions seek to

dismiss Plaintiffs’ prayers for punitive damages, and one seeks to dismiss or strike various other

elements of the complaint. For the reasons that follow:

              1. The Einstein Defendants’ Motion to Dismiss is DENIED;

              2. The St. Christopher’s Defendants’ Motion to Dismiss is DENIED; and

              3. The Concodora Defendants’ Motion to Dismiss is GRANTED in part and

                 DENIED in part.




                                                                                                   1
        Case 2:20-cv-01926-MMB Document 38 Filed 07/28/20 Page 2 of 18




II.    Background

       a. Factual Background

       Plaintiffs Lasheena Sipp-Lipscomb and Andres Gardin, Sr., are the parents of Child. 1 On

July 23, 2019, Child was suffering from acute scrotal pain. Sipp-Lipscomb called Pennypack

Pediatrics, where Child was a patient, and described Child’s pain to an unidentified professional

there. That professional advised that they observe the child’s condition further before seeking

care. Around 3:00 AM on July 24, Plaintiffs brought their child to St. Christopher’s Hospital. The

doctors there ordered an ultrasound to rule out testicular torsion. The ultrasound technician

reviewed the sonogram and saw no evidence of testicular torsion.

       There may or may not have been a teleradiologist who reviewed the sonogram and agreed

with the ultrasound technician’s assessment that there was no evidence of testicular torsion. Either

way, after the ultrasound, a urologist conducted a further examination of Child. Ultimately, the

treating physicians agreed to discharge Child with a diagnosis of “[l]eft testicular pain.” The given

rationale was “Left testicle erythematous, warm, swollen. No h/o of fever, parotitis, n/v, dysuria,

hematuria. U/S of poor quality, however, U/S tech reported good flow to both testicles during

exam. Imaging did reveal swelling consistent with epididymitis.”




1
  The Complaint, as well as the case caption generally, refers to Child by his full name. Especially
given the sensitive medical information alleged in the Complaint, Plaintiffs must take prompt steps
to replace the copy of the Complaint, and any other documents on PACER which refer to CHILD
by his full name with redacted copies. See Local Rules Civ. P. 5.1.2(12)(b) (“[N]ames of minor
children should be modified or partially redacted in electronically filed documents.”).
                                                                                                   2
        Case 2:20-cv-01926-MMB Document 38 Filed 07/28/20 Page 3 of 18




       Later on the 24th, Sipp-Lipscomb brought Child back to the hospital. A radiologist,

Timothy Higgins, M.D. reviewed the sonogram, and noted in his report that “[a]lthough a

preliminary report was provided by teleradiology indicating no evidence of testicular torsion on

this limited evaluation, repeat ultrasound … is recommended to exclude testicular torsion and

document normal blood flow in the testes.” The hospital conducted a repeat ultrasound, which

proved consistent with testicular torsion. Child was referred for surgical exploration of his testes,

which revealed testicular torsion. The surgeon concluded that the left testicle was not salvageable

and removed it.

       Plaintiffs allege that the left testicle would have been salvageable had Child’s condition

been properly diagnosed earlier.

       b. Procedural Background

       Plaintiffs filed on April 16, 2020. There are the following named Defendants: Einstein

Physicians Pennypack Pediatrics and Albert Einstein Healthcare Network (“Einstein

Defendants”); St. Christopher’s Healthcare, LLC (formerly doing business as St. Christopher’s

Hospital for Children), American Academic Health System, LLC, Philadelphia Academic Health

Holdings, LLC, and Philadelphia Academic Health System, LLC, Dr. Erin E. Hassel, and Dr.

Pramath Nath (“St. Christopher’s Defendants”); and Dr. Charles W. Concodora and Urology for

Children, LLC (“Concodora Defendants”). There are also several Doe defendants associated with

each medical practice.




                                                                                                   3
         Case 2:20-cv-01926-MMB Document 38 Filed 07/28/20 Page 4 of 18




        The Einstein Defendants moved to dismiss on May 20, 2020. ECF 15 (“Einstein Defs.

MtD Br.”) Plaintiffs responded on June 1. ECF 17 (“Einstein Defs. MtD Opp.”). The Einstein

Defendants did not reply.

        The same day that Plaintiffs responded to the Einstein Defendants’ Motion, the St.

Christopher’s Defendants moved to dismiss.          ECF 18 (“St. Christopher’s Defs. MtD Br.”)

Plaintiffs responded on June 12. ECF 22 (“St. Christopher’s Defs. MtD Opp.”). The St.

Christopher’s Defendants did not reply.

        Finally, the Concodora Defendants moved to dismiss on June 16, 2020.                   ECF 25

(“Concodora Defs. MtD Br.”). Plaintiffs responded on June 21. ECF 31 (“Concodora Defs. MtD

Opp.”). The Concodora Defendants did not reply.

        On June 27, while these motions were pending, Plaintiffs moved to extend the time limit

for the service of the complaint and summons. ECF 34. They so moved in part to give themselves

more time to work out an ongoing dispute with the St. Christopher’s Defendants as to the

sufficiency of service on the St. Christopher’s Defendants. Id. ¶ 5. This Court granted the motion

on June 29 and extended the time limit for service to August 14, 2020. ECF 35.

III.    Legal Standard

        In considering a motion to dismiss under Rule 12(b)(6), the Court “accept[s] all factual

allegations as true [and] construe[s] the complaint in the light most favorable to the

plaintiff.” Warren Gen. Hosp. v. Amgen, Inc., 643 F.3d 77, 84 (3d Cir. 2011) (internal quotation

marks and citations omitted). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft
                                                                                                      4
           Case 2:20-cv-01926-MMB Document 38 Filed 07/28/20 Page 5 of 18




v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

       Although a court must accept as true all of the factual allegations contained in a complaint,

that requirement does not apply to legal conclusions; therefore, pleadings must include factual

allegations to support the legal claims asserted. Iqbal, 556 U.S. at 678, 684. “Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Id. at 678 (citing Twombly, 550 U.S. at 555); see also Phillips v. Cty. of Allegheny, 515

F.3d 224, 232 (3d Cir. 2008) (citing Twombly, 550 U.S. at 556 n.3) (“We caution that without

some factual allegation in the complaint, a claimant cannot satisfy the requirement that he or she

provide not only ‘fair notice,’ but also the ‘grounds’ on which the claim rests.”). Accordingly, to

survive a motion to dismiss, a plaintiff must plead “factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

at 678 (citing Twombly, 550 U.S. at 556).

IV.    Discussion

       a. The Einstein Defendants’ Partial Motion to Dismiss

       The Einstein Defendants move to have Plaintiffs’ prayers for punitive damages against

them dismissed. They make two arguments, neither of which provides sufficient grounds for

dismissal.

       First, the Einstein Defendants argue that all Plaintiffs’ allegations with respect to their

agent’s conduct, “if proven, rise to no more than ordinary negligence.” Einstein Defs. MtD Br. at

6.
                                                                                                  5
        Case 2:20-cv-01926-MMB Document 38 Filed 07/28/20 Page 6 of 18




       Under Pennsylvania law, punitive damages are an “extreme remedy,” Phillips v. Cricket

Lighters, 883 A.2d 439, 445–46 (Pa. 2005). In the medical malpractice context, punitive damages

may only be awarded for “conduct that is the result of the health care provider’s willful or wanton

conduct or reckless indifference to the rights of others.” 40 P.S. § 1303.505(a). “Reckless

indifference to the rights of others” means that “the actor has intentionally done an act of an

unreasonable character, in disregard of a risk known to him or so obvious that he must be taken to

have been aware of it, and so great as to make it highly probable that harm would follow.” Dubose

v. Quinlan, 125 A.3d 1231, 1240 (Pa. Super. Ct. 2015) (quoting Smith v. Brown, 423 A.2d 743,

745 (Pa. Super. Ct. 1980)).

       Here, Plaintiffs allege that an unidentified agent of the Einstein Defendants advised them

to take a “wait-and-see” approach to symptoms that indicated obvious, serious danger to Child’s

health. Depending on what facts Plaintiffs can prove about the identity and training of the

unidentified agent, that agent’s state of mind, and the appropriate standard of care, that advice may

be “an act of an unreasonable character, in disregard of a risk … so obvious that he must be taken

to have been aware of it, and so great as to make it highly probable that harm would follow.”

Dubose, 125 A.3d at 1231; cf Brogdon v. Correct Care Sols., LLC, Civil Action No. 1:16-cv-12,

2016 WL 3458057, at *2 (W.D. Pa. June 24, 2016) (Rothstein, J.) (“Given that Defendants

allegedly knew that this failure could lead to Israel’s death and nevertheless inexplicably declined

to provide the proper care, a jury could plausibly find that Defendants’ actions were outrageous

and reckless.”). The Einstein Defendants’ first argument therefore fails.



                                                                                                   6
        Case 2:20-cv-01926-MMB Document 38 Filed 07/28/20 Page 7 of 18




       Second, the Einstein Defendants argue that Section 505(c) of Pennsylvania’s Medical Care

Availability and Reduction of Error Act prevents them from being held vicariously liable for their

agent’s conduct. Einstein Defs. MtD Br. at 6–7. Section 505(c) provides that “[p]unitive damages

shall not be awarded against a health care provider who is only vicariously liable for the actions

of its agent that caused the injury unless it can be shown by a preponderance of the evidence that

the party knew of and allowed the conduct by its agent that resulted in the award of punitive

damages.” 40 P.S. § 1303.505(c).

       In this case, Plaintiffs may be able to show that the Einstein Defendants employed the

unidentified agent who handled the phone call despite knowing that the agent might mishandle

calls like these. Or Plaintiffs may be able to show that the Einstein Defendants themselves

committed acts of reckless corporate negligence that led to Child’s injury. Either way, Section

505(c) would not provide grounds for dismissal of Plaintiffs’ punitive damages claims.

       The Einstein Defendants’ Motion to Dismiss is therefore DENIED.

       b. The St. Christopher’s Defendants’ Rules 12(b)(5) and 12(b)(6) Motion to Dismiss

         i.    Rule 12(b)(5)

       The St. Christopher’s Defendants and Plaintiffs dispute the sufficiency of service. St.

Christopher’s Defendants MtD Br. at 8–11; St. Christopher’s Defendants MtD Opp. at 3–6. At

the time the St. Christopher’s Defendants filed their Motion, the ninety-day time limit to effect

service had not yet run. See Fed. R. Civ. Pro. 4(m). Nor has the time limit yet run; the Court has

extended the time for service until August 14, 2020. ECF 36. Rule 4, however, provides “an

irreducible allowance.” Henderson v. United States, 517 U.S. 654, 661 (1996); see also id. 662–
                                                                                                7
         Case 2:20-cv-01926-MMB Document 38 Filed 07/28/20 Page 8 of 18




63. As the time limit for service has not yet run, Plaintiff may make further efforts to effect service.

The Court will therefore DENY the motion as moot, without prejudice to its renewal following

the expiration of the time for service.

        The Court makes one observation. A federal court must grant an extension of time to effect

service if good cause exists, and a plaintiff’s diligence is relevant to whether good cause exists.

E.g., McCurdy v. Am. Bd. of Plastic Surgerv, 157 F.3d 191, 196–97 (3d Cir. 1998). Evidence of

such diligence includes whether a plaintiff requests “an extension of time before the time allotted

under the Rules ha[s] lapsed.” Id. at 196. Here, it appears that Plaintiffs are making diligent efforts

to serve a considerable number of distinct corporate defendants. That Plaintiffs requested their

first extension of time well within the time allotted by the rules provides evidence of their

diligence. See id.; see also Rule 4(m), ECF 34.

         ii.    Rule 12(b)(6)

        The St. Christopher’s Defendants move to dismiss (or, in some cases, in effect, strike)

numerous portions of Plaintiffs’ lawsuit. The Court will address them in turn.

                1. Dismissal of Allegations of “Recklessness” and Prayer for Punitive Damages

        The St. Christopher’s Defendants make essentially the same arguments as did the Einstein

Defendants that Plaintiffs’ prayers for punitive damages against them should be dismissed. St.

Christopher’s Defendants MtD Br. at 11–13. And, for analogous reasons, those arguments do not

provide grounds to dismiss Plaintiffs’ allegations of “recklessness” or prayer for punitive damages.

The Court will therefore DENY this aspect of the Motion.



                                                                                                      8
         Case 2:20-cv-01926-MMB Document 38 Filed 07/28/20 Page 9 of 18




               2. Striking Allegations Related to Negligent Documentation

       The St. Christopher’s Defendants argue that Paragraph 113(i), which states that one of their

breaches of duty was “failing to document the encounter with Baby Gardin,” must be stricken

because failure to document is not an accepted theory of negligence or medical negligence in

Pennsylvania. Id. at 15. Plaintiffs argue in response that they are not bringing an “independent

claim” for “negligent documentation,” and that since the paragraph is relevant and not confusing

or prejudicial, it should remain. St. Christopher’s Defendants MtD Opp. at 34–35.

       The Court agrees with Plaintiffs that their allegation that the St. Christopher’s Defendants

failed to document the encounter is relevant, and not confusing or prejudicial. At the very least, it

may present evidence of St. Christopher’s Defendants’ employees’ state of mind. The Court

declines to strike or dismiss Paragraph 113(i) at this time.

       However, the Court observes that Paragraph 113 lists the St. Christopher’s Defendants’

alleged “breaches of duty.” If Plaintiffs ultimately attempt to proceed on the theory that the failure

to document was a tortious breach of duty, the St. Christopher’s Defendants may contest the legal

basis of that theory at summary judgment or at trial.

               3. Striking Count VII (Negligence Per Se)

       The St. Christopher’s Defendants move to dismiss Count VII, “Negligence Per Se.” St.

Christopher’s Defendants MtD Br. at 15–20. That claim is premised on alleged violations of the

unauthorized-practice-of-medicine provisions of the Medical Practice Act (“MPA”) and the

Osteopathic Medical Practice Act (“OMPA”). The St. Christopher’s Defendants argue that

Plaintiffs have not alleged a violation of these statutes, that a claim for negligence per se cannot
                                                                                                    9
        Case 2:20-cv-01926-MMB Document 38 Filed 07/28/20 Page 10 of 18




be premised on violations of these statutes, and that any violation did not cause Child’s injury. Id.

For the reasons that follow, none of those arguments provide grounds for dismissal.

                   “Negligence per se” is conduct, whether of action or omission,
           which may be declared and treated as negligence without any argument
           or proof as to the particular surrounding circumstances.” Pennsylvania
           recognizes that a violation of a statute or ordinance may serve as the basis
           for negligence per se. However, a court will not use a statute or regulation
           as the basis of negligence per se where the purpose of the statute is to secure
           to individuals the enjoyment of rights or privileges to which they are entitled
           only as members of the public.
                   In order to prove a claim based on negligence per se, the following
           four requirements must be met:
           (1) The purpose of the statute must be, at least in part, to protect the interest
               of a group of individuals, as opposed to the public generally;
           (2) The statute or regulation must clearly apply to the conduct of the
               defendant;
           (3) The defendant must violate the statute or regulation;
           (4) The violation of the statute or regulation must be the proximate cause of
               the plaintiff's injuries.
Mahan v. Am-Gard, Inc., 841 A.2d 1052, 1059 (Pa. Super. Ct. 2003) (quoting Wagner v. Anzon,

Inc.,684 A.2d 570, 574 (Pa. Super. Ct. 1996).

       First, the St. Christopher’s Defendants argue that they did not clearly violate the MPA or

OMPA. St. Christopher’s Defendants MtD Br. at 18–19.

       As relevant here, the MPA provides that “[n]o person other than a medical doctor

shall … practice medicine and surgery [or] [p]urport to practice medicine and surgery.” 63 P.S. §

422.10. It also allows medical doctors to “delegate to a health care practitioner or technician the

performance of a medical service if … [t]he delegation is consistent with the standards of

                                                                                                  10
        Case 2:20-cv-01926-MMB Document 38 Filed 07/28/20 Page 11 of 18




acceptable medical practice embraced by the medical doctor community in this Commonwealth”

and not otherwise prohibited. Id. § 422.17(a). Applicable regulations clarify that a medical doctor

delegating “the performance of a medical service” must “ha[ve] knowledge that the delegate has

education, training, experience and continued competency to safely perform the medical service

being delegated.” 49 Pa. Code § 18.402.

       The OMPA provides that “[i]t shall be unlawful for any person to engage in the practice of

osteopathic medicine and surgery … or to diagnose diseases … by the use of osteopathic medicine

and surgery or by any other means … unless he has received a certificate of licensure or permission

from the [State Board of Osteopathic Medicine] ….” Id. § 271.3(a). However, “[n]othing … shall

be construed to prohibit services rendered by a qualified physician assistant, technician or other

allied medical person if such services and acts are rendered under the supervision, direction or

control of a licensed physician.” Id. § 271.3(b).

       Plaintiffs allege that the ultrasound technician who took the sonogram of Child’s testicles

interpreted the sonogram despite not being qualified to do so. They further allege that the doctors

treating Child relied on the ultrasound technician’s analysis. This is enough for the Court to infer,

for the purposes of the Motion to Dismiss, that the doctors treating Child impliedly delegated the

performance of interpreting the ultrasound to the ultrasound technician despite not knowing

whether the ultrasound technician had “education, training, experience and continued

competency” to interpret the ultrasound in violation of the MPA and its regulations. This is also

enough for the Court to infer, for the purposes of the Motion, that the ultrasound technician

attempted to “diagnose diseases … by the use of osteopathic medicine and surgery or by any other
                                                                                                  11
        Case 2:20-cv-01926-MMB Document 38 Filed 07/28/20 Page 12 of 18




means” despite not being “under the supervision, direction, or control of a licensed physician” in

violation of the OMPA. 2 Plaintiffs, therefore, have alleged that certain of the St. Christopher’s

Defendants engaged in conduct that the MPA and OMPA clearly proscribe.

       Second, the St. Christopher’s Defendants argue that because the MPA and OMPA are

intended to protect “the public generally,” as opposed to “the interest of a group of individuals,”

Plaintiffs cannot state a negligence per se claim under the MPA or OMPA as a matter of law. St.

Christopher’s Defendants MtD Br. at 17–18.

       Pennsylvania courts apply Sections 286 and 288 of the Second Restatement of Torts to

negligence per se claims. See Wagner, 684 A.2d at 574, and cases cited. Section 286 explains

that “[t]he court may adopt as the standard of conduct of a reasonable man the requirements of a

legislative enactment or an administrative regulation whose purpose is found to be exclusively or

in part (a) to protect a class of persons which includes the one whose interest is invaded….”

Section 288, which clarifies Section 286, provides that “[t]he court will not adopt as the standard

of conduct of a reasonable man the requirements of a legislative enactment or an administrative

regulation whose purpose is found to be exclusively … to secure to individuals the enjoyment of

rights or privileges to which they are entitled only as members of the public ….” (emphasis added).

       The MPA and OMPA secure to individuals rights and privileges to which they are entitled

as a class of patients of medical professionals, not only as members of the public. See Brogdon v.


2
  Plaintiffs make other arguments that Defendants’ conduct, as described in the complaint, violated
the unauthorized-practice provisions of the MPA or OMPA. As it is not necessary to reach those
arguments to resolve the St. Christopher’s Defendants’ motion, the Court will not rule on them at
this time.
                                                                                                 12
        Case 2:20-cv-01926-MMB Document 38 Filed 07/28/20 Page 13 of 18




Correct Care Sols., LLC, Civil Action No. 1:16-cv-12, 2017 WL 11448902, at *9 (W.D. Pa. Apr.

21, 2017) (Rothstein, J.). The St. Christopher’s Defendants are right that the MPA and OMPA

benefit essentially every Pennsylvanian at one time or another. Essentially every Pennsylvanian

seeks medical care at one time or another. But the inquiry under Sections 266 and 268 is whether

the law secures individualized rights and privileges, not whether a law benefits the entire public.

The MPA and OMPA do secure individualized rights and privileges: they secure, in effect, an

individual right or privilege to receive medical care from properly qualified providers.

       Moreover, the St. Christopher’s Defendants’ argument proves too much. Many statutes or

regulations benefit almost every Pennsylvanian at one time or another.               Almost every

Pennsylvanian is sometimes a pedestrian or driver, but there is no question that the violation of a

law protecting pedestrians or drivers can be the basis of a negligence per se claim. E.g., Jenkins

v. Wolf, 911 A.2d 568, 571 (Pa. Super. Ct. 2006) (holding that driver’s unlawful failure to yield

to pedestrian could be the basis of negligence per se claim).

       The St. Christopher’s Defendants rely on Wagner v. Anzon, Inc., which held that violations

of the Philadelphia Air Management Code (“PAMC”) could not be the basis of a negligence per

se claim. 684 A.2d at 574–75. However, in Anzon, the Superior Court specifically found that the

“purpose of the Code was to protect the ‘atmosphere over the City’ of Philadelphia, with a

concommitant [sic] benefits [sic] to its inhabitants.’” Id. at 574. In other words, the PAMC, unlike

the MPA and OMPA, was intended to protect the entire, undifferentiated, public.

       Finally, the St. Christopher’s Defendants argue that since Plaintiffs allege that the

ultrasound technician’s reading of the sonogram was reviewed and confirmed by a teleradiologist,
                                                                                                 13
        Case 2:20-cv-01926-MMB Document 38 Filed 07/28/20 Page 14 of 18




the ultrasound technician’s assessment of the sonogram could not have caused Child’s injury. St.

Christopher’s Defendants MtD Br. at 19–20.

        This argument misconstrues the Complaint. Plaintiffs do not allege that a teleradiologist

reviewed and confirmed the ultrasound technician’s assessment of the sonogram. Plaintiffs merely

allow for the possibility. They must, because a radiologist who viewed the sonogram during the

day on the 24th referred in his report on the sonogram to “a preliminary report … provided by

teleradiology.” However, Plaintiffs allege other facts suggesting that no such teleradiology report

exists. And, regardless of whether a teleradiologist assessed the sonogram, the Complaint alleges,

based on a specific note in Child’s medical chart, that the doctors who treated Child early in the

morning of the 24th relied on the ultrasound technician’s assessment of the sonogram. Because

Plaintiffs have alleged that the doctors who treated Child early in the morning on the 24th relied

on the ultrasound technician’s report, Plaintiffs have sufficiently alleged that, if the St.

Christopher’s Defendants violated the MPA or the OMPA, the violation contributed to the initial

failure to diagnose Child’s testicular torsion.

       Because Plaintiffs have sufficiently alleged that certain of the St. Christopher’s Defendants

violated the MPA and OMPA, and those violations delayed the diagnosis of Child’s testicular

torsion, the Court will DENY the St. Christopher’s Defendants’ Motion to Dismiss Plaintiffs’

claims for negligence per se.

               4. Arguments Improperly Made Under State Law

       In three sections of their Motion to Dismiss, the St. Christopher’s Defendants argue points

of procedural law as though Pennsylvania state procedural law governs this proceeding.
                                                                                                 14
        Case 2:20-cv-01926-MMB Document 38 Filed 07/28/20 Page 15 of 18




Pennsylvania state procedural law does not govern this proceeding. The Court, therefore, will

deny those sections of the Motion to Dismiss.

       First, the St. Christopher’s Defendants seek to dismiss Plaintiffs’ “vague” or “boilerplate”

allegations of negligence in Paragraph 113 of the Complaint. St. Christopher’s MtD Br. at 13–15.

Paragraph 113 is part of Count VI, “Negligence,” and lists in brief every stage of the proceedings

at which Plaintiffs have alleged the St. Christopher’s Defendants breached a duty. The St.

Christopher’s Defendants argue that Paragraph 113 is too vague to enable them to prepare a

defense. Id. Their argument is premised exclusively on Pennsylvania Rule of Civil Procedure

1019(a) and Pennsylvania caselaw. Id.

       Second, the St. Christopher’s Defendants move to strike “scandalous and impertinent”

allegations related to two subjects: Plaintiffs’ pre-Complaint requests for records and information,

and the bankruptcy of St. Christopher’s Hospital for Children’s parent company. See id. at 20–21.

They cite several Pennsylvania cases as providing the standard for striking matter from a pleading.

Id.

       Third and last, the St. Christopher’s Defendants argue that Plaintiffs’ pleadings pertaining

to certain agency relationships are inadequate.       See id. at 22–26.     Again, they cite only

Pennsylvania caselaw and the Pennsylvania Rules of Civil Procedure. Id. Removing any possible

doubt that their argument arises under Pennsylvania law, rather than federal law, they explicitly

argue that the Complaint’s “averments of agency … are contrary to the law of this

Commonwealth ….” Id. at 24 (emphasis added).



                                                                                                 15
        Case 2:20-cv-01926-MMB Document 38 Filed 07/28/20 Page 16 of 18




       Because the adequacy and appropriateness of the pleadings are addressed under the Federal

Rules of Civil Procedure, these arguments are without merit. “Where a Federal Rule of Civil

Procedure provides a resolution of an issue, that rule must be applied by a federal court sitting in

diversity to the exclusion of a conflicting state rule so long as the federal rule is authorized by the

Rules Enabling Act and consistent with the Constitution.” Chamberlain v. Giampapa, 210 F.3d

154, 159 (3d Cir. 2000) (citing Hanna v. Plumer, 380 U.S. 460, 470 (1965)). In federal court,

questions of the adequacy of the pleadings are resolved by reference to Federal Rules of Civil

Procedure 8 and 9. Those two Rules are authorized by the Rules Enabling Act and consistent with

the Constitution.   Chamberlain, 210 F.3d at 160.         And in federal court, requests to strike

impertinent or scandalous matter from a pleading are resolved under Federal Rule of Civil

Procedure 12(f). There is no question that Rule 12(f) is within the scope of the Rules Enabling

Act and consistent with the Constitution. Cf. id.

       The Pennsylvania rules cited by the St. Christopher’s Defendants conflict with federal

rules, and so do not apply here. “In deciding whether a Federal Rule [conflicts] with a state law,

the federal court sitting in diversity must consider whether the scope of the Federal Rule

is ‘sufficiently broad to control the issue before the Court ….’” Id. at 159 (quoting Walker v.

Armco Steel Corp., 446 U.S. 740, 749–50 (1980)). The Third Circuit has already made clear that

state rules that purport to govern “what is included in the pleadings of a case or the degree of

specificity thereof” conflict with Rules 8 and 9. Cf. Chamberlain (finding no direct conflict where

state statute did not affect “what is included in the pleadings of a case or the degree of specificity



                                                                                                    16
        Case 2:20-cv-01926-MMB Document 38 Filed 07/28/20 Page 17 of 18




that is required.”). And this Court easily concludes that Rule 12(f) is “sufficiently broad to control”

all questions of striking scandalous or impertinent matter from the pleadings.

       The cited Pennsylvania rules therefore conflict with valid Federal Rules of Civil Procedure.

Given that conflict, this Court must apply the Federal Rules “to the exclusion of” the state rules.

Chamberlain, 210 F.3d at 159; cf. Davis v. Frederick, Civil Action No. 10-cv-2119, 2010 WL

3566833, at *4 (E.D. Pa. Sept. 9, 2010) (“[T]his Motion is now pending in federal court and not

governed by Pennsylvania rules of civil procedure as to fact pleading.”). And given that the state

rules are excluded, the St. Christopher’s Defendants’ arguments based on those rules are simply

without force.

       The Court will therefore DENY the St. Christopher’s Defendants’ motions to dismiss

“vague” or “boilerplate” allegations of negligence in Paragraph 113 of the Complaint, “scandalous

and impertinent” matter, and Plaintiffs’ pleadings pertaining to agency.

       c. The Concodora Defendants’ Rule 12(b)(6) Motion to Dismiss

       Finally, the Concodora Defendants argue that the prayers for punitive damages against

them, as well as various allegations of reckless, wanton, willful, intentional, or outrageous conduct,

should be dismissed as unsupported by the facts Plaintiffs allege in the Complaint. Concodora

Defs.’ MtD Br. Plaintiffs agree that the prayer for punitive damages against Urology for Children,

LLC, in Count IX (a vicarious liability claim) may be dismissed, Concodora Defs.’ MtD Opp. at

1, and the Court will therefore GRANT the motion as to the claim for punitive damages in Count

IX, without prejudice. The Court will DENY the rest of the motion for the same reasons it denied



                                                                                                    17
          Case 2:20-cv-01926-MMB Document 38 Filed 07/28/20 Page 18 of 18




the analogous portions of the Einstein Defendants’ and St. Christopher’s Defendants’ Motions to

Dismiss.

V.       Conclusion

         For the foregoing reasons:

               1. The Einstein Defendants’ Motion to Dismiss is DENIED;

               2. The St. Christopher’s Defendants’ Motion to Dismiss is DENIED; and

               3. The Concodora Defendants’ Motion to Dismiss is GRANTED as to the prayer for

                    punitive damages against Urology for Children, LLC, and DENIED otherwise.

         An appropriate order follows.
O:\CIVIL 20\20-1926 Sipp-Lipscomb v Einstein Phys\20cv1926 Memo re MtDs.docx




                                                                                                18
